Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that an outer diameter of the first end of each thimble is smaller than an inner diameter of the second end of each thimble so as to facilitate at least partial insertion of the first end of a first thimble into the second end of a second thimble placed adjacent the first thimble in an overlapping arrangement and in a non-interlocking engagement and in a non-unitarily and nodeless arrangement along a longitudinal direction, wherein said second end of each thimble is of an expanding taper having a plurality of internal radii of said inner diameter of said second end of each thimble that is larger than an external radii of said outer diameter of said first end of each thimble and wherein said inner diameter of at least a portion of said second end is greater than said outer diameter of said first end such that said first end of an adjacent first thimble is slid into said second end of an adjacent second thimble devoid of an interlocking connection along a longitudinal direction, and wherein said second end of each thimble is devoid of a transverse fixed section. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 3, a combination of limitations that said flared second end of each member is of an expanding taper having a plurality of internal radii of an inner diameter of said flared second end of each member that is larger than an external radii of said outer diameter of said first end of each member and wherein said inner diameter of at least a portion of said second end is greater than said outer diameter of said first end such that said first end of an adjacent first member is slid into said second end of an adjacent second member devoid of an interlocking connection and in a non-unitarily and nodeless arrangement along a longitudinal direction, and wherein said flared second end of each member is devoid of a transverse fixed section. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 7, a combination of limitations that said flared bottom portion including a plurality of non-uniform internal radii along the length of the flared bottom portion, said flared bottom portion has an expending taper at the flared bottom portion and wherein said flared bottom portion extends in a direction that is radially outward to a longitudinal axis of said protective component; said body top portion nests in a non-interlocking engagement and in a non-unitary and nodeless arrangement within said body flared bottom portion opening of a second protective component disposed around said power cable, and wherein said body flared bottom portion is devoid of a transverse fixed section. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848